internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp plr-118279-00 date date number release date index number distributing controlled sub sub sub target shareholder a shareholder b business c investor d financial adviser manufacturer f sub f sub f sub f sub f sub plr-118279-00 f sub f sub f sub f sub f sub f sub country country country country country country country date a date b c e date f g h i j plr-118279-00 k l m n this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts distributing is the common parent of a group of corporations whose includible affiliates join in filing a consolidated federal_income_tax return distributing owns directly all the outstanding_stock of newly formed sub sub and controlled and all the outstanding common_stock and series a preferred_stock of newly formed sub all the sub series b preferred_stock is held by investor a before the transaction described below distributing owned directly all the outstanding_stock of f sub f sub f sub f sub f sub f sub f sub and f sub with the exception of nominal shares held by third parties for the purpose of complying with local corporation laws sub sub sub and controlled are domestic corporations all of the f subs are foreign distributing has one class of common_stock and two classes of convertible preferred_stock outstanding the common is publicly traded and the preferred is held by investor d it is expected that distributing will issue a new class of convertible preferred_stock before the transaction as partial consideration for distributing’s impending acquisition of the stock of target distributing also has outstanding warrants on common_stock that are held by investor d and may issue additional similar warrants to investor d to the best of distributing’s knowledge on date a shareholder b was the only shareholder that held five percent or more of its stock by vote or value until the contribution of its operating_assets to sub sub sub and controlled described in step i below distributing had conducted business c directly you have submitted financial information indicating that the conduct of business c has plr-118279-00 generated gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years controlled has both common and preferred shares outstanding all of which are held by distributing controlled also has outstanding warrants on common_stock that are held by investor d and may issue additional similar warrants to investor d to obtain working_capital fund expansion and further other business goals distributing and controlled propose to raise additional capital through an initial_public_offering of up to percent of the controlled stock the offering in a detailed and reasoned letter financial adviser has concluded that announcing the distribution before the offering will result in significantly more funds per share net of transaction costs being raised than if no announcement were made or the offering were of distributing stock proposed transaction to prepare for and carry out the offering distributing has proposed and partially undertaken the following transaction i on or about date b distributing contributed all of its operating_assets the stock of certain subsidiaries and certain other assets to newly formed subsidiaries sub sub sub and controlled the contributions to controlled alone and the country transfer to controlled described below in step vii d together the contribution ii distributing will contribute substantially_all of its remaining nonoperating assets other than the stock of sub sub sub and controlled to sub and controlled and then will contribute the stock of sub and sub to sub iiii the controlled preferred_stock will be converted into controlled common_stock leaving controlled with only common_stock outstanding all of which will be held by distributing iv controlled will make the offering v after the offering distributing will distribute the controlled common_stock pro_rata to the holders of its common_stock and to investor d the distribution vi distributing will distribute c dollars in cash to investor d on its convertible preferred_stock the cash distribution vii the following additional transactions have occurred or are contemplated as part of the transaction plr-118279-00 a distributing has transferred to sub all the outstanding_stock of f sub f sub f sub f sub f sub and f sub collectively f sub group distributing will also transfer to sub all the outstanding_stock of f sub and f sub together f sub group b controlled has formed f sub which has registered to do business as a branch in country country country country and country controlled has also formed f sub and f sub controlled will contribute to f sub f sub and f sub collectively f sub group g h and i dollars in cash respectively no other contributions to f sub group are planned or intended c each member of f sub group will transfer to f sub or one of its branches i certain assets consisting of employees located outside the united_states the us ii tangible_personal_property located outside the us and iii certain other assets each transfer will be for fair_market_value consideration as reflected by credits and debits in the intercompany accounts these transfers are expected to result in net gain recognition for federal_income_tax purposes d each member of f sub group will transfer employees located outside the us and tangible_personal_property located outside the us to f sub and f sub these transfers will be made for fair_market_value consideration e distributing will transfer to controlled its branch located in country the country transfer this branch consists of j employees and approximately k dollars of tangible_personal_property the country transfer will be made in exchange for fair_market_value consideration the transfer payment f distributing will no longer be engaged in an active trade_or_business in country after the country transfer g a corporation formed under the laws of country and wholly owned by controlled will commence business controlled will contribute only cash to the country corporation and has no plan or intention to contribute other than cash further this corporation will not receive any assets from sub sub or sub or any of their subsidiaries it is expected that the country corporation will be a controlled_foreign_corporation under sec_957 of the internal_revenue_code and will not be a passive_foreign_investment_company under sec_1297 h before the distribution distributing will either sell to an unrelated party or contribute to sub sub or sub all foreign stock currently held by distributing following the distribution i distributing will supply controlled with certain administrative services under a services agreement for a transitional period of not more than three years ii controlled may purchase or sell products or services to sub sub plr-118279-00 or sub for use in business or for resale pursuant to supply agreements for a similar transitional period and iii controlled will have an agreed right to purchase products directly from unrelated manufacturer which has a short-term manufacturing services contract with sub or from sub for resale at prices determined by the agreement between sub and manufacturer collectively the transitional agreements distributing and controlled have issued and may continue to issue stock_options as compensation to officers employees and directors the controlled compensatory options controlled has also issued other options in connection with the distribution controlled will issue controlled options to holders of distributing options as compensation_for the decrease in distributing option value caused by the distribution controlled also will issue to investor d additional controlled warrants i for a number of controlled common shares equal to the number of shares investor d would have received in the distribution if investor d had exercised its distributing warrants immediately before the distribution and ii for n common shares if the value of controlled equity assuming all outstanding options are exercised immediately after the offering exceeds e dollars on date f distributing announced its plan to proceed with an initial_public_offering of sub stock to be followed by a distribution of distributing’s sub stock to its shareholders the sub ipo and sub distribution representations distributing has made the following representations regarding the proposed transaction a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing sub sub sub and controlled the distributing group for business c represents the distributing group’s present operation and with regard to the distributing group there have been no substantial operational changes since the date of the last financial statements submitted d immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of sub which will be engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 plr-118279-00 e the gross assets of the business relied upon by controlled to satisfy the active trade_or_business test of sec_355 will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of controlled immediately after the distribution e1 the gross assets of the business relied upon by sub to satisfy the active trade_or_business test of sec_355 will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of such sub immediately after the distribution f following the distribution controlled and distributing through sub each will continue independently and with its separate employees the active_conduct of its share of the integrated activities of business c g distributing has no plan or intention to sell exchange transfer or otherwise dispose_of any sub stock h the distribution is carried out to facilitate the offering the distribution is motivated in whole or substantial part by this and other corporate business purposes i the distribution will occur no later than the later of twelve months after the offering or three months after this letter_ruling is issued j there is no plan or intention by shareholder b and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction k there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 l there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business and except that sub may sell or otherwise dispose_of sub or sub or both including through distributions to distributing’s shareholders distributing further represents that sub 2's continued conduct of a significant active trade_or_business under sec_355 would be unaffected by any disposition of sub1 or sub or both see representations d e1 and f plr-118279-00 m the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each instance each equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled n the liabilities assumed in the transaction as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred o the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property p except for intercompany payables and receivables between members of the distributing group incurred in the ordinary course of business no intercorporate debt will exist between distributing or any of its subsidiaries and controlled or any of its subsidiaries at the time of or after the distribution q immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution to the extent required under applicable regulations see sec_1_1502-19 r except for those made under the transitional agreements payments made in connection with all continuing transactions between controlled or any of its subsidiaries and distributing or any of its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length s neither distributing nor controlled is an investment_company as defined in sec_368 and iv t the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled u the controlled compensatory options i contain or will contain customary plr-118279-00 terms and conditions ii were or will be granted in_connection_with_the_performance_of_services for distributing or controlled or a person related to the grantor under sec_355 a iii were not or will not be excessive by reference to the services performed iv will not be transferable within the meaning of sec_1_83-3 immediately after the distribution or within six months thereafter and v will not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 immediately after the distribution or within six months thereafter v each member of f sub group1 is a controlled_foreign_corporation cfc within the meaning of sec_957 w no member of f sub group is a passive_foreign_investment_company pfic within the meaning of sec_1297 x each member of f sub group has existed and been engaged in business for longer than l years except for f sub which has existed and been in business for longer than m years and is or will be as a result of the transaction wholly owned by sub except for nominal shares held by third parties for the purpose of complying with local corporation laws y each transfer of an asset from f sub group to f sub or one of its branches will be for consideration equal to the fair_market_value of the asset being transferred as reflected by credits and debits in the intercompany accounts of f sub and f sub group and neither controlled f sub nor any other subsidiary of controlled will assume any liability of f sub group in connection with the transfer z each asset being transferred by a member of f sub group to f sub i has been used in an active trade_or_business by f sub group ii represents a small portion of its assets and iii will continue to be used in an active trade_or_business by f sub after the transfer each member of f sub group will continue to be engaged in an active trade_or_business after the transfers aa no asset transferred by a member of f sub group was acquired by the member in connection with the transaction and in each case was acquired by the member for fair_market_value from an unrelated party in the ordinary course of its business bb each member of f sub group is a cfc within the meaning of sec_957 cc no member of f sub group is a pfic within the meaning of sec_1297 dd each member of f sub group has existed and been engaged in business for longer than l years and after being contributed to sub will be wholly owned by sub except for nominal shares held by third parties for purposes of complying with plr-118279-00 local corporation laws ee each transfer of an asset from f sub group to f sub and f sub will be for consideration equal to the fair_market_value of the asset being transferred as reflected by credits and debits in the intercompany accounts of f sub f sub and f sub group and neither controlled f sub f sub nor any other subsidiary of controlled will assume any liability of sub or f sub group in connection with the transfer ff no asset transferred by a member of f sub group was acquired by the member in connection with the transaction and in each case was acquired by the member for fair_market_value from an unrelated party in the ordinary course of its business gg each asset being transferred by a member of f sub group i has been used in an active trade_or_business by f sub group ii represents a small portion of its assets and iii will continue to be used in an active trade_or_business by f sub or f sub after the transfer each member of f sub group will continue to be engaged in an active trade_or_business after the transfers hh each member of f sub group is a cfc within the meaning of sec_957 ii no member of f sub group is a pfic within the meaning of sec_1297 jj the country transfer will be for consideration equal to the fair_market_value of the assets being transferred as reflected by credits and debits in the intercompany accounts of controlled and distributing kk distributing will not have been a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the distribution rulings based solely on the information submitted and representations made we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will recognize gain as a result of its receipt of controlled stock and the transfer payment in the contribution to the extent of the transfer payment unless the transfer payment is transferred by distributing to its creditors in connection plr-118279-00 with the proposed transaction sec_361 b b and b sec_357 this gain will be taken into account as required by applicable intercompany regulations see sec_1_1502-13 no loss will be recognized by distributing in the contribution sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset before the contribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 except for the cash distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing’s shareholders on the distribution sec_355 and sec_356 the cash distribution will be treated as a distribution_of_property to which sec_301 applies sec_356 sec_1_356-2 the aggregate basis of the distributing stock and the stock of controlled in the hands of each distributing shareholder after the distribution will equal the basis of the distributing stock held by the shareholder immediately before the distribution decreased by the amount of cash received by such shareholder in the distribution and increased by the amount of such cash treated as a dividend to such shareholder sec_358 and sec_358 the aggregate basis will be allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each immediately after the distribution in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the issuance or exercise of a controlled compensatory_option is not an acquisition pursuant to a plan for purposes of sec_355 plr-118279-00 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion about i the cash distribution described above in step vi ii any non-arm’s-length payments under the transitional agreements iii the effect of the issuance or exercise of stock_options other than the controlled compensatory options under sec_355 or any other provision of the code iv the deductibility and taxability of stock issued on the exercise of any stock_option v the sub ipo and sub distribution and vi whether any or all of the above-described foreign_corporations are pfics within the meaning of sec_1297 and any related regulations if it is determined that any of the above-described foreign_corporations is a pfic no opinion is expressed regarding the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code no opinion has been requested and none is provided about the federal_income_tax consequences of the various foreign restructuring transactions involving distributing’s subsidiaries in particular no opinion is expressed about the application of sec_304 sec_367 sec_367 or sec_1248 to any foreign restructuring transaction temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_355 have yet to be adopted therefore this ruling letter may be revoked or modified if adopted temporary or final regulations are inconsistent with any conclusions reached herein see dollar_figure of revproc_2001_1 2001_1_irb_1 which addresses in greater detail when a ruling will be revoked or modified however when the criteria in dollar_figure of revproc_2001_1 are satisfied a ruling is seldom revoked or modified retroactively except in rare or unusual circumstances procedural information plr-118279-00 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this ruling letter be attached to the federal_income_tax return of each party involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to each of your authorized representatives sincerely yours associate chief_counsel corporate by wayne t murray senior technician reviewer branch
